Citation Nr: 1641570	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-10 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for prostate cancer.

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral pes planus with hallux valgus.

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for diabetes mellitus, to include as secondary to hypertension.

5.  Entitlement to service connection for a skin condition, claimed as body rash, boils under the arm, and sores on penis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to an initial compensable rating for bilateral hearing loss.

9.  Entitlement to an increased rating, in excess of 10 percent, for hypertension.

10.  Entitlement to a compensable rating for hypertensive retinopathy.

11.  Entitlement to service connection for tinnitus.

12.  Entitlement to service connection for pseudofolliculities barbae.

13.  Entitlement to service connection for a heart condition.

14.  Entitlement to service connection for residuals of a left elbow fracture.

15.  Whether new and material evidence has been submitted to reopen a claim of service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The Board remanded the appeal in October 2014 to schedule the Veteran for a Board video conference hearing.  The Board finds that an additional remand is necessary prior to review of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Since the October 2014 Board remand, the Veteran has submitted an appeal to issues identified in a June 2015 rating decision.  Those issues have been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2014, the Board found that the Veteran had good cause for his failure to appear at a May 2014 hearing and remanded claims to reopen service connection for prostate cancer, PTSD, pes planus, and diabetes mellitus, and remanded service connection for a skin condition, headaches, and a back disability so the Veteran could be scheduled for a new videoconference hearing.  A videoconference hearing has not been rescheduled, nor is there any indication that the Veteran has withdrawn his hearing request pursuant to 38 C.F.R. § 20.704(b) and (e).  Accordingly, the Board finds that an additional remand is necessary to comply with the October 2014 remand order.  See Stegall, 11 Vet. App. at 270 (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

The Veteran filed a timely notice of disagreement with a June 2015 rating decision which assigned an initial noncompensable rating for bilateral hearing loss; denied an increased rating for hypertension and hypertensive retinopathy; denied service connection for tinnitus, pseudofolliculitis barbae, a heart condition, and residuals of a left elbow fracture;  and denied reopening service connection for dental trauma.  The RO, however, has not issued a statement of the case (SOC) addressing those issues.  The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the appeal with regard to these issues is being remanded for the issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board at the Regional Office in Detroit, Michigan as soon as it may be feasible.  The AOJ should send notice of the scheduled hearing to the Veteran and his representative, a copy of which should be associated with the claims file.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

2.  The AOJ should issue a statement of the case addressing the issues of entitlement to an initial compensable rating for bilateral hearing loss; an increased rating for hypertension and hypertensive retinopathy; service connection for tinnitus, pseudofolliculitis barbae, a heart condition, and residuals of a left elbow fracture; and whether new and material evidence has been submitted to reopen service connection for dental trauma.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the appeal will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




